Citation Nr: 0937791	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  03-17 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
posttraumatic stress disorder (PTSD), on appeal from an 
initial grant of service connection.

2.  Entitlement to an increased disability evaluation for the 
residuals of shrapnel wounds to the neck, currently rated as 
10 percent disabling.

3.  Entitlement to an effective date earlier than August 30, 
2002, for the assignment of a 10 percent disability 
evaluation for the residuals of shrapnel wounds to the neck.  


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The service member had active military service from February 
1970 to October 1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating action of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  That rating action assigned a 10 percent 
disability evaluation for PTSD, after granting service 
connection for the same.  By a rating action dated in January 
2003, the 10 percent disability rating assigned for PTSD was 
increased to 30 percent, effective from October 26, 2000 
(date of claim).

In April 2004, the Board issued a decision that, in pertinent 
part, assigned a 70 percent disability evaluation for PTSD.  
In so deciding, the Board determined that the criteria to 
support a higher (100 percent) disability evaluation for PTSD 
had not been met.  A June 2004 rating decision implemented 
the Board's decision, assigning a 70 percent rating for PTSD 
from October 26, 2000, and then granting a total disability 
evaluation based on individual unemployability due to the 
appellant's service-connected disabilities (TDIU) from that 
date as well.

The appellant was notified of that action and he subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims, hereinafter the Court.  In June 2006, the Court 
vacated that part of the Board's April 2004 decision that 
denied an initial disability rating greater than 70 percent 
for PTSD.

In August 2004, the RO received a statement from the service 
member disagreeing with the June 2004 rating decision.  As to 
his disagreement with the 70 percent rating for PTSD, that is 
not the appropriate subject of a notice of disagreement 
(NOD).  The RO did not make a decision with which the service 
member could disagree; rather, the RO was merely implementing 
the Board's decision assigning such a rating.  As discussed 
above, the service member appealed the Board's decision, and 
the issue of the initial rating for PTSD has been vacated and 
remanded to the Board from the Court.

However, in the June 2004 rating decision, the RO did choose 
the effective date for the assignment of the 70 percent 
rating for PTSD and the grant of the TDIU.  The service 
member's NOD was therefore valid as to these two issues.

This appeal also stems from a February 2004 rating decision 
that granted a 10 percent disability evaluation for the 
service-connected residuals of shrapnel wound to the neck, 
effective August 30, 2002.  That same month, the service 
member filed a NOD arguing, in part, that the rating for the 
residuals of the shrapnel wound to the neck should be higher 
than 10 percent and the effective date should be prior to 
August 30, 2002.  A statement of the case on these issues was 
issued in November 2004, and the service member filed his 
appeal the following month.

In May 2007, the Board remanded all of the following issues 
to the RO via the Appeals Management Center (AMC):

1.  Entitlement to an initial disability 
rating greater than 70 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to an increased 
disability rating for residuals of 
shrapnel wounds to the neck, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an effective date 
earlier than August 30, 2002, for the 
assignment of a 10 percent disability 
rating for residuals of shrapnel wounds 
to the neck.

4.  Entitlement to an effective date 
earlier than October 26, 2000, for the 
grant of service connection and 
assignment of a 70 percent disability 
rating for post-traumatic stress disorder 
(PTSD).

5.  Entitlement to an effective date 
earlier than October 26, 2000, for the 
grant of a total disability rating based 
on individual unemployability (TDIU).

The Board remanded all the aforementioned matters in May 
2007.  The Board noted that the complete record was not 
available for review (only the temporary file was available), 
and that it was unclear at that time which issues were in 
appellate status and what development was necessary.  The 
temporary and permanent files were apparently located and 
returned to the Board.  

At the time that the claim was returned to the Board, it 
appeared, on its face, that the record was complete.  
However, that was not the case.  After further review of the 
claims folder, it was discovered that the development 
requested by the Board was not accomplished.  The Board found 
that the RO/AMC did not comply with the Board's prior Remand 
orders.  In order to ensure compliance, and not be in 
violation of the precepts of Stegall v. West, 11 Vet. App. 
268 (1998), the Board then remanded the claim in December 
2007.  The claim has since been returned to the Board for 
review.  

As reported above, five issues were previously listed on the 
Board Remands of May 2007 and December 2007.  Three of the 
issues, those listed on the front page of this action, remain 
before the Board.  The remaining two issues, that of 
entitlement to an effective date earlier than October 26, 
2000, for the grant of service connection and assignment of a 
70 percent disability rating for PTSD, and entitlement to an 
effective date earlier than October 26, 2000, for the grant 
of a TDIU, are not before the Board.  For these two issues, 
the RO/AMC was instructed to provide a statement of the case.  
This was accomplished in May 2009.  It was further noted that 
the appellant needed to file a timely and adequate 
substantive appeal in order to perfect an appeal of these 
issues.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2008).  As the appellant has not submitted a timely and 
adequate substantive appeal, the Board finds that these two 
issues are now not before it.  The Court's holding in Percy 
v. Shinseki, 23 Vet. App. 37 (2009), does not apply because 
the appellant has not submitted anything in response to the 
issuance of the statement of the case.  

Despite the fact that the claim has been remanded on two 
prior occasions, the appeal is once again REMANDED to the RO 
via the AMC, in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

As the Board has reported, the Board's Decision of April 2004 
was vacated by the Court in a June 2006 Order issued by the 
Court.  The Court found the following:

VA is authorized to assign an 
extraschedular rating for cases that 
present an exceptional or unique 
disability with such related factors as 
marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2005).  "[T]he Board must 
specifically adjudicate the issue of 
whether an extraschedular-rating analysis 
is appropriate . .  .where there is 
evidence in the record that shows 
exceptional or unusual circumstances or 
where the veteran has asserted that a 
schedular rating is inadequate."  
Colayong v. West, 12 Vet. App. 524, 536 
(1999); see Floyd v. Brown, 9 Vet. App. 
88, 96 (1996).  When the Board determines 
that referral for an extraschedular 
evaluation is not warranted, as with all 
its decisions, it is required to 
articulate the reasons or bases for that 
determination . . . . 

As a result of that language, the Board, in both of its 
Remands, dictated that the RO/AMC must readjudicate the 
appellant's claim for an initial rating higher than 70 
percent for PTSD, to include entitlement to an extraschedular 
rating (emphasis added).  Upon reviewing the claims folder, 
it appears that this tasking has not been accomplished.  
Specifically, the RO/AMC did not discuss an extraschedular 
rating in its Supplemental Statement of the Case (SSOC) that 
was issued May 18, 2009.  The RO/AMC also did not provide or 
discuss any information with respect to extraschedular 
ratings in its letter of June 16, 2008.  So not only did the 
RO/AMC not provide any information with respect to 
extraschedular ratings, it also did not adjudicate the 
appellant's claim for an initial rating higher than 70 
percent for PTSD to include entitlement to an extraschedular 
rating.

In other words, upon reviewing the claims folder, it is the 
Board's opinion that the RO/AMC did not comply with the 
remand instructions.  In Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board confers on 
a claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As the RO/AMC did not accomplish the specific 
task requested by the Board, the claim must be returned to 
the RO/AMC so that the tasking may finally be performed.  

In order to ensure that the RO/AMC fully understands the 
Board's position, a review of the documents provided to the 
appellant from the RO/AMC fails to show that the issue of an 
extraschedular evaluation is being addressed.

38 C.F.R. § 3.321(b)(1) (2008) provides that, where the 
disability picture is so exceptional or unusual that the 
normal provisions of the VA Schedule for Rating Disabilities 
(Rating Schedule) would not adequately compensate the service 
member for the service-connected disability, then an 
extraschedular evaluation will be assigned.  If the question 
of an extraschedular rating is raised by the record or by the 
appellant before the Board, the correct course of action for 
the Board is to raise the issue and remand the matter for 
decision in the first instance by the RO.  Bagwell v. Brown, 
9 Vet. App. 157, 158 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94 (1996).  Judicial precedent has held that, in the absence 
of "evidence of 'an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards' . . . the Board [is] not required to discuss the 
possible application of § 3.321(b)(1)."  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Since the issue of whether an extraschedular evaluation 
should have been assigned has been raised (as pointed out by 
the Court in its Order of June 29, 2006), this issue, in 
accordance with Bagwell, Floyd, and more recently Thun v. 
Peake, 22 Vet. App. 111 (2008), must be returned to the RO 
for additional action.  Moreover, the RO/AMC must notify the 
service member how he can prevail with respect to an 
extraschedular evaluation.  That is, the RO/AMC is required 
to inform the service member that in order to succeed it has 
to be shown that his PTSD presents such an exceptional or 
unusual disability picture, due to such factors as marked 
interference with employment or frequent periods of 
hospitalization, that application of the regular schedular 
standards is impractical.  Since the service member has not 
been specifically told what he must do in order to prevail on 
his claim, the RO/AMC must inform him as such.  

The Board would further note that in both of the remands 
published by the Board, the Board specifically asked that 
photographs of the appellant's shrapnel wound residuals be 
taken.  The tasking in the remands stated that "photographs 
of any scarring and/or disfigurement should be taken."  In 
accordance with the instructions of the remand, the appellant 
underwent an examination of the residuals in April 2008.  The 
appellant's skin was examined.  The examiner reported that 
there was scarring but also stated that there was no 
disfigurement.  Nevertheless, photographs of the affected 
area were not accomplished or produced.  There is no 
indication in the examination report why photographs were not 
accomplished which appears to be in contravention of the 
instructions given by the Board.  The Board therefore finds 
that on this issue the RO/AMC did not comply with the remand 
instructions, and as such, the claim must be remanded for 
corrective action.  See Stegall v. West, 11 Vet. App. 268 
(1998).  

When a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to 
decide those issues together.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991).  The claim of entitlement to an earlier 
effective date for the assignment of a 10 percent disability 
rating for the residuals of shrapnel wounds to the neck 
relates to the appellant's claim for entitlement to an 
increased evaluation for the same condition.  As such, one 
claim could significantly impact the other.  The Board 
therefore finds the issue to be inextricably intertwined.  
Thus, adjudication of the earlier effective date issue will 
be held in abeyance pending readjudication of the appellant's 
increased evaluation claim for the residuals of shrapnel 
wounds to the neck.  See Harris, supra.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements (and 
with the instructions given by the Court), the case is 
REMANDED to the RO/AMC for the following development:

1.  The RO/AMC must comply with VA's duty 
to notify a claimant as set forth in the 
VCAA as specifically affecting the issue 
of an extraschedular evaluation in 
accordance with 38 C.F.R. § 3.321(b)(1) 
(2008) and the appellant must be 
specifically informed what he must do in 
order to prevail on his claim involving 
an extraschedular evaluation.  

2.  Once again the RO/AMC should the 
appellant for an examination of the neck 
area in order to ascertain the current 
severity of the residuals of the shrapnel 
wounds to the neck.  The claims file, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.

Unretouched color photographs of the 
shrapnel wound area must be accomplished 
and those photographs must be included in 
the claims folder for further review.

A complete rationale for any opinion 
expressed should be included in the 
examination report.  The claims folder 
and this Remand must be made available to 
the examiner for review before the 
examination.  The results proffered by 
the examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

3.  Following completion of the 
foregoing, the RO/AMC must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the report 
does not include fully detailed 
descriptions of pathology and all test 
reports, photographs, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Thereafter, the AMC/RO should 
adjudicate the issues on appeal.  The 
AMC/RO should ensure that it evaluates 
the appellant's shrapnel wound scars 
under the old and new dermatological 
(disfigurement) rating criteria.  If the 
benefits sought on appeal remain denied, 
the appellant should be provided a 
supplemental statement of the case (SSOC) 
along with the old and new rating 
criteria.  The RO/AMC is reminded that in 
making a determination as to whether an 
extraschedular evaluation may be granted, 
the RO/AMC must fully discuss in the SSOC 
why, or why not, it is sending the claim 
to the Director, VA Compensation and 
Pension with respect to this issue.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration.  No 
action is required of the appellant until 
he is contacted by the RO/AMC.

The purpose of the examinations requested in this remand is 
to obtain evidence which may be dispositive of the appeal.  
Therefore, the service member is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2008) failure to cooperate by 
attending the requested VA examinations may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




